Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1-2 and 5-9, and cancelled claims 3 and 4.  Specifically, applicant incorporated subject matter of claims 3 and 4 (i.e. wherein the at least two transistors include a first transistor having a drain terminal connected to a first terminal of the battery and ….the control circuit is further configured to determine whether the first transistor is abnormal based on a change in a first voltage) into claim1 while also adding new limitations.  Claim 1 (and similarly claims 8 and 9) incorporates the newly added claim limitation, “the control circuit is further configured to determine whether or not the battery is charging, based on off-charge-relationships between measured values and conductive patterns different among each other of the first transistor, which is not on, as well as based on on-charge-relationships between measured values and conductive patterns different among each other, of the first transistor, which is on charge“.  As such, the scope of the claims has been changed and is addressed in the new grounds of rejection as specified below. 
In regards to the rejection of Claim(s) 1 and similarly claims 8-9 Applicant asserts (pg. 9):
Taniguchi…fails to “disclose a control circuit configured to determine whether the second transistor is abnormal based on the Change in the second voltage when the control circuit determines that the battery is not charging, as recited in amended Claim 1.
In response:
As seen from the rejection of claim 1 and similarly claims 8-9, the Examiner does not rely on Taniguchi alone but uses the combination of Shiraishi and Taniguchi to teach claim language “the control circuit is further configured to determine whether the second transistor is abnormal, based on the change in the second voltage, when the control circuit determines that the battery is not charging (Fig. 3 [0032] [0043] of Shiraishi) as specified below.

And further asserts (pg. 9):
Taniguchi… “fails to disclose that the control circuit is configured to determine whether or not the battery is charging based on off-charging-relationships between measured values and conductive patterns different among each other, of the first transistor. which is not on charge, as well as based on on-charge-relationships between measured values and conductive pat1erns different among each other, of the first transistor, ·which is on charge, as recited in amended Claim 1.
In response:
Examiner respectfully disagree and points to the rejection of claim 1 and similarly claims 8-9 where the Examiner uses Taniguchi to teach “the control circuit is further 
And further asserts (pg. 10):
Shiraishi… “fails to disclose a control circuit configured to determine whether the second transistor is abnormal based on the change in the second voltage, when the control circuit determines that the battery is not charging, as recited in amended Claim 1.
In response:
Examiner respectfully disagree and points to the rejection of claim 1 and similarly claims 8-9 where the Examiner uses the combined teachings of Shiraishi and Taniguchi to teach claim language “the control circuit is further configured to determine whether the second transistor is abnormal, based on the change in the second voltage, when the control circuit determines that the battery is not charging (Fig. 3 [0032] [0043] of Shiraishi) as specified below.
And further asserts (pg. 10-11):
Shiraishi… “fails to disclose that the control circuit is configured to determine whether or not the battery is charging, based on off .. charge-relationships between measured values and conductive patterns different among each other, of the first transistor, which is not on charge, as well as based on on-charge relationships between 

In response:
As seen from the rejection of claim 1 and similarly claims 8-9, the Examiner does not rely on Shiraishi uses Taniguchi to teach “the control circuit is further configured to determine whether or not the battery is charging, based on off-charge-relationships between measured values and conductive patterns different among each other of the first transistor, which is not on charge ([0059]-[0060] Fig 4), as well as based on on-charge-relationships between measured values and conductive patterns different among each other, of the first transistor, which is on charge ([0045][0047] and Fig 3 from T3-T1) “ as specified below.
And further asserts (pg. 10):
Thus, no matter how the teachings of the '923, '275, and' 186 applications are combined, the combination does not teach or suggest the functionality of the control circuit recited in amended Claim 1.
In response:
Examiner respectfully disagree and points to the rejection of claim 1 and similarly claims 8-9 where the Examiner uses the combined teachings of Shiraishi and Taniguchi to teach claim language of claims 1, 8 and 9 as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and similarly claims 8-9 claim “ the control circuit is configured to determine whether or not the battery is charging based on off-charge-relationships between measured values and conductive patterns different among each other, of the first transistor, which is not on charge, as well as based on on-charge-relationships between measured values and conductive patterns different among each other, of the first transistor, which is on charge” which is unclear.
It is unclear what is meant by an  “off-charge-relationship between measured values and conductive patterns” and “on-charge-relationships between measured values and conductive patterns”.
Claims 1,8, and 9 also does not specify what “measured values” is in the on/off charge relationships and therefore is unclear.
Additionally claim language “of the first transistor, which is not on charge” and 
 is unclear. It is unclear what is meant by the first transistor being “on charge” or “off charge”. It is unclear if the claim should read if the battery is “on charge” or “off charge” or if the first transistor is “on” or “off”.
Based on the Figs. 3-5 S111, S112,S117 and [0082] of the specification, the control circuit measures a first voltage in a conduction state (i.e. Fig. 3-4 V1 in conduction “Pattern B” or “V1b”), measures the first voltage in a non-conduction state (i.e. Fig. 3-4 V1 in conduction “Pattern D” or “V1d”) and determines whether the battery is charging based on a difference in V1b-V1d voltage (Fig. 5 S111, S112,S117 and [0082]). 
As such, claim language “ the control circuit is configured to determine whether or not the battery is charging based on off-charge-relationships between measured values and conductive patterns different among each other, of the first transistor. which is not on charge, as well as based on on-charge-relationships between measured values and conductive patterns different among each other, of the first transistor, which is on charge”  can be interpreted as:
 “the control circuit is configured to determine whether or not the battery is charging, based on a change of measured voltage caused by changing conduction patterns in which a conduction state and a non-conduction state of the first transistor is switched” (i.e. based on forward voltage of the first transistor) or 
“the control circuit is configured to determine whether or not the battery is charging, based on a relationship between measured values and conductive patterns different among each other of the first transistor”

Examiner will interpret as “the control circuit is configured to determine whether or not the battery is charging, based on a relationship between measured values and conductive patterns different among each other of the first transistor”

Claims 2, and 5-7 are included in this rejection based on their dependence on claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and similarly claims 8-9 claim “ the control circuit is configured to determine whether or not the battery is charging based on off-charge-relationships between measured values and conductive patterns different among each other, of the first transistor. which is not on charge, as well as based on on-charge-relationships between measured values and conductive patterns different among each other, of the first transistor, which is on charge” and is therefore new matter.
The specification does not support the control circuit configured to determine whether the battery is charging based on “off-charge-relationships” and “on-charge-relationships” between measured values and conductive patterns and therefore is new matter.
The claim also does not specify what “measured values” is in the on/off charge relationships and therefore comprises all measured values which is not supported in the specification.
Claims 2, and 5-7 are included in this rejection based on their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 20110109275) in view of Shiraishi (US 20130229186).

    PNG
    media_image1.png
    623
    830
    media_image1.png
    Greyscale

Fig. 1 of Taniguchi


As to claim 1, Taniguchi discloses a battery control device (Fig. 1), comprising:
at least two transistors connected in series to a battery (Fig. 1 Q1,Q2 in series with battery 14),  to control charging of the battery (Q1 and Q2 are n-channel charge FETS the protects the battery from overcharging [0022] ,[0036]), each of the at least two transistors including a body diode , the at least two transistors being connected in series so that the body diodes are arranged in a same direction (Fig. 1 diodes of Q1,Q2 in same direction): and
a control circuit (Fig. 1 element 18) configured to determine whether at least one transistor of the at least two transistors is abnormal (Based on [0028] of the specification, Examiner interprets “abnormal” as “failure, malfunction, fault or inoperable”. Fig. 3-4 where [0056] and [0062] where short-circuit and open-circuit malfunction of switches Q1,Q2 are determined) 
the control circuit is further configured to determine whether or not the battery is charging, based on off-charge-relationships between measured values and conductive patterns different among each other of the first transistor, which is not on charge ([0059]-[0060] Fig 4 open circuit malfunction is determined by detecting a zero charge current when control signal Q1 is switched from off to on (different conduction patterns), as well as based on on-charge-relationships between measured values and conductive patterns different among each other, of the first transistor, which is on charge ([0045][0047] and Fig 3 from T3-T1 where Q1 goes from OFF to ON (different conduction patterns) in which a charging current Ic is detected) and 
Taniguchi does not disclose wherein the at least two transistors include a first transistor having a drain terminal connected to a first terminal of the battery and a second transistor having a drain terminal connected to a source terminal of the first transistor.

Therefore it would be obvious to one of ordinary skill in the art as a matter of design choice to connect Taniguchi’s charging FETS Q1 and Q2 in series to the negative battery terminal (i.e. first terminal).
As such, charging FETS Q1 and Q2 placed on the negative terminal of battery 14 wherein the charging current passes through the drain (as seen in Taniguchi) will render Q1 having a drain terminal connected to a first terminal of the battery and Q2 having a drain terminal connected to a source terminal of the Q1.
Although Taniguchi teaches the control circuit is configured to determine whether at least one transistor of the at least two transistors is abnormal ([0056] and [0062]), Taniguchi does not disclose/teach the control circuit is configured to determine said abnormality based on a change of measured voltage caused by changing conduction patterns in which a conduction state and a non-conduction state of the at least two transistors are switched nor teaches the control circuit is further configured to determine whether the first transistor is abnormal based on a change in a first voltage between a second terminal of the battery and the source terminal of the first transistor, and determine whether the second transistor is abnormal based on a change in a second voltage between the second terminal of the battery and a source terminal of the second transistor, nor teaches the control circuit is further configured to determine whether the second transistor is abnormal, based on the change in the second voltage, when the control circuit determines that the battery is not charging.


    PNG
    media_image2.png
    408
    486
    media_image2.png
    Greyscale

Fig. 1 of Shiraishi
Regarding the control circuit is configured to determine said abnormality based on a change of measured voltage caused by changing conduction patterns in which a conduction state and a non-conduction state of the at least two transistors are switched  (Based on Fig. 3-4, 6 S203 (e.g. V1b-V1c)  and  S210 (e.g. V2a-V2b) and [0110]-[0111], Examiner interprets “a change of measured voltage caused by changing conduction patterns in which a conduction state and a non-conduction state of the at least two transistors are switched” as the forward voltage (i.e. Vf) of the first and second transistors).
based on a change of measured voltage caused by changing conduction patterns in which a conduction state and a non-conduction state of the transistor is switched (Fig. 3 S17-S18 where it is determined whether charge FET 31 is abnormal based on ∆V1. ∆V1 is the difference between VON1 (e.g. FET31,32 both ON (Fig. 3 S12 [0034] ) and VOFF1 (e.g. FET 31 is OFF, FET 32 is ON (Fig. 3 S14 [0037]).  As such ∆V1 is the forward voltage across the charge FET 31 when charge FET 31 changes conduction patterns. 
Although Shiraishi teaches determining whether a first charge transistor is abnormal based on a change of measured voltage, Shiraishi does not teach determining whether a second charge transistor is abnormal based on a change of measured voltage as described above. However it would be obvious to one of ordinary skill in the art to apply the teachings of Shiraishi to both of Taniguchi’s charge transistors as it is a duplication of parts.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Taniguchi’s control circuit to determine whether a transistor is abnormal based on a change of measured voltage caused by changing conduction patterns in which a conduction state and a non-conduction state of the transistor is switched, as taught by Shiraishi in order to measure abnormality without integrating  current sensor in the charging path, thereby reducing the risk of heat dissipation from the current sensor.
Regarding the control circuit is further configured to determine whether the first transistor is abnormal based on a change in a first voltage between a second terminal of the battery and the source terminal of the first transistor, and determine whether the second transistor is abnormal based on a change in a second voltage between the second terminal of the battery and a source terminal of the second transistor (Based on Fig. 3-4, 6 S203 (e.g. V1b-V1c)  and  S210 (e.g. V2a-V2b) and [0110]-[0111], Examiner interprets “a change in a first voltage between a second terminal of the battery and the source terminal of the first transistor” and  “a change in a second voltage between the second terminal of the battery and a source terminal of the second transistor” as the forward voltage (i.e. Vf) of the first and second transistors respectively).
Shiraishi teaches the control unit is configured to determine whether a transistor is abnormal based on a change in a first voltage between a second terminal of the battery and the source terminal of the first transistor (Fig. 3 in S17-S18 where it is determined whether the charge FET 31 has a “turn-off problem”  (i.e. “abnormality”)  based on ∆V1. ∆V1 is the difference between VON1 (e.g. FET31,32 both ON (Fig. 3 S12 [0034] ) and VOFF1 (e.g. FET 31 is OFF, FET 32 is ON (Fig. 3 S14 [0037]).  As such ∆V1 is the forward voltage across the charge FET 31 when charge FET 31 changes conduction patterns. 
Although Shiraishi teaches determining whether a first charge transistor is abnormal based on a change in a first voltage as described above, Shiraishi does not teach determining whether a second charge transistor is abnormal based on a change in the second voltage. However it would be obvious to one of ordinary skill in the art to apply the teachings of Shiraishi to both of Taniguchi’s charge transistors as it is a duplication of parts.


Regarding the control circuit is further configured to determine whether the second transistor is abnormal, based on the change in the second voltage, when the control circuit determines that the battery is not charging, Shiraishi teaches a control circuit is further configured to determine whether a transistor is abnormal, based on the change in the second voltage (i.e. forward voltage of the transistor), when the control circuit determines that the battery is not charging (Fig. 3 [0032] [0043] The CPU 34A determines whether the secondary battery 2 is in the discharging of charging state (S11). When the CPU determines that the battery is in the discharging state (i.e. S11 “Yes” and therefore not the charging state) the method goes to step S17-18 where it is determined that the charge FET is either normal or abnormal by the use of ∆V1 (i.e. forward voltage across the charge FET 31)).
It would have been obvious to a person of ordinary skill in the art to modify the control circuit of Taniguchi’s to be configured to determine whether the 
As to claim 2, Taniguchi in view of Shiraishi teaches the battery control device according to claim 1, wherein, when the change in the measured voltage is out of a predetermined range based on a forward voltage of the at least one transistor (S17 “yes” ∆V1), the control circuit is further configured to determine that the at least one transistor is abnormal (S13, S21 and S17, S25 where VON and VON2 is within a predetermined range S13, S21 “Yes” where ∆V1 less than a threshold detects a turn-off problem of FET 31, 32 (i.e. “abnormality”). As such ∆V1 is out of a predetermined range). 
It would have been obvious to a person of ordinary skill in the art to modify the battery control device of Taniguchi to when the change in the measured voltage is out of a predetermined range based on a forward voltage of the at least one transistor, the control circuit is further figured to determine that the at least one transistor is abnormal as taught by Shiraishi in order to measure abnormality without integrating  current sensor in the charging path, thereby reducing the risk of heat dissipation from the current sensor.
As to claim 5, Taniguchi in view of Shiraishi teaches the battery control device according to claim 1, wherein the control circuit is further configured to determine whether the first transistor is abnormal based on a change between (1) the first voltage measured in the conduction pattern in which the first transistor is in a conduction state and the second transistor is in a non-conduction state, and (2) the first voltage measured in the conduction pattern in which both the first transistor and the second transistor are in the non-conduction state (Based on Fig. 6 S203 Examiner interprets “a change between the first voltage measured in the conduction pattern in which the first transistor is in a conduction state and the second transistor is in a non-conduction state (V1b), and the first voltage measured in the conduction pattern in which both the first transistor and the second transistor are in the non-conduction state (V1c)”  as V1b-V1c  or the voltage across of the first transistor (i.e. forward voltage Vf). Fig. 3 S17-S18 of Shiraishi where it is determined whether the charge FET 31 has a “turn-off problem”  (i.e. “abnormality”)  based on ∆V1. ∆V1 is the difference between VON1 (e.g. FET31,32 both ON (Fig. 3 S12 [0034] ) and VOFF1 (e.g. FET 31 is OFF, FET 32 is ON (Fig. 3 S14 [0037]).  As such ∆V1 is the forward voltage across the charge FET 31 when charge FET 31 changes conduction patterns).
It would have been obvious to a person of ordinary skill in the art to modify the battery control device of Taniguchi wherein the control circuit is further configured to determine whether the first transistor is abnormal based on a change between (1) the first voltage measured in the conduction pattern in which the first transistor is in a conduction state and the second transistor is in a non-conduction state, and (2) the first voltage measured in the conduction pattern in which both the first transistor and the second transistor are in the non-conduction state as taught by Shiraishi in order to measure abnormality without integrating  
As to claim 6, Taniguchi in view of Shiraishi teaches the battery control device according to claim 1, wherein the control circuit is further configured to determine whether the second transistor is abnormal based on a change between (1) the second voltage measured in the conduction pattern in which both the first transistor and the second transistor are in the conduction state, and (2) the second voltage measured in the conduction pattern in which the first transistor is in the conduction state and the second transistor is in the non-conduction state ( Based on Fig. 6 S210 Examiner interprets “a change between the second voltage measured in the conduction pattern in which both the first transistor and the second transistor are in the conduction state (V2a), and the second voltage measured in the conduction pattern in which the first transistor is in the conduction state and the second transistor is in the non-conduction state (V2b)”  as V2a-V2b  or the voltage across of the second transistor (i.e. forward voltage Vf).  Fig. 3 S17-S18 of Shiraishi where it is determined whether the charge FET 31 has a “turn-off problem”  (i.e. “abnormality”)  based on ∆V1. ∆V1 is the difference between VON1 (e.g. FET31,32 both ON (Fig. 3 S12 [0034] ) and VOFF1 (e.g. FET 31 is OFF, FET 32 is ON (Fig. 3 S14 [0037]).  As such ∆V1 is the forward voltage across the charge FET 31 when charge FET 31 changes conduction patterns).
It would have been obvious to a person of ordinary skill in the art to modify the battery control device of Taniguchi to include wherein the control circuit is 
As to claim 7, Taniguchi in view of Shiraishi teaches the battery control device according to claim 1, wherein the control circuit is configured to determine, when the control unit determines that the first transistor is normal based on a change in the first voltage whether the battery is in a float charging state based on a change between (1) the first voltage measured in the conduction pattern in which the first transistor is in the conduction state and the second transistor is in the non-conduction state, and (2) the first voltage measured in the conduction pattern in which the first transistor is in the non-conduction state and the second transistor is in the conduction state (Based on [0056] and Fig. 6 S206 of the specification Examiner interprets “float charging state” as the “charging voltage is substantially equal to the battery voltage” and interprets “change between the first voltage measured in the conduction pattern in which the first transistor is in the conduction state and the second transistor is in the non-conduction state (V1b), and the first voltage measured in the conduction pattern in which the first transistor is in the non-conduction state and the second transistor is in the conduction state (V1d)”  as V1b-V1d  .  Thus Examiner interprets claim language as “determine, when the control circuit determines that the first transistor is normal based on a change in the first voltage, whether the charging voltage is substantially equal to the battery voltage based on the voltage across of the first transistor”. 
Shiraishi teaches wherein the control unit is configured to determine, when the control circuit determines that the first transistor is normal based on a change in the first voltage (Fig. 3 S17“ NO”), whether the charging voltage is substantially equal to the battery voltage based on the voltage across of the first transistor (Fig. 3 S17“ NO” and [0039] where it is determined that FETs 31 are/are not defective based on ∆V1,VON1 and VOFF1. ∆V1,VON1 and VOFF1 are based on voltage of charger (V2) and voltage of the battery V1 ([0037][0046] of Shiraishi). Thus since control unit/cpu 33 uses V1 (voltage of the battery)  and V2 (voltage of charger) to determine if FETs 31 is defective/abnormal, then control unit/cpu 33 is configured to determine if V1 (voltage of the battery) is substantially equal to V2 (voltage of charger)).
It would have been obvious to a person of ordinary skill in the art to modify battery control device of Taniguchi to include wherein the control circuit is configured to determine, when the control unit determines that the first transistor is normal based on a change in the first voltage whether the battery is in a float charging state based on a change between (1) the first voltage measured in the conduction pattern in which the first transistor is in the conduction state and the second transistor is in the non-conduction state, and (2) the first voltage 
As to claims 8 and 9,  Taniguchi discloses an abnormality detection method which is performed by a battery control device (Fig. 1-4), the battery control device comprising at least two transistors connected in series to a battery (Fig. 1 Q1,Q2 in series with battery 14),  to control charging of the battery (Q1 and Q2 are n-channel charge FETS the protects the battery from overcharging [0022] ,[0036]), each of the at least two transistors including a body diode , the at least two transistors being connected in series so that the body diodes are arranged in a same direction (Fig. 1 diodes of Q1,Q2 in same direction), and

the method comprising:
determining whether at least one of the at least two transistors is abnormal  (Based on [0028] of the specification, Examiner interprets “abnormal” as “failure, malfunction, fault or inoperable”. Fig. 3-4 where [0056] and [0062] where short-circuit and open-circuit malfunction of switches Q1,Q2 is detected)
determining whether or not the battery is charging, based on off-charge-relationships between measured values and conductive patterns different among each other, of the first transistor, which is not on charge ([0059]-[0060] Fig 4 open circuit malfunction is determined by detecting a zero charge current when control signal , as well as based on on-charge-relationships between measured values ,md conductive patterns different among each other, of the first transistor which is on charge ([0045][0047] and Fig 3 from T3-T1 where Q1 goes from OFF to ON (different conduction patterns) in which a charging current Ic is detected) and 
Taniguchi does not disclose wherein the at least two transistors include a first transistor having a drain terminal connected to a first terminal of the battery and a second transistor having a drain terminal connected to a source terminal of the first transistor.
However, it is well known to one of ordinary skill in the art that circuit elements in series can be placed at various locations in the series path while maintaining the same operation. 
Therefore it would be obvious to one of ordinary skill in the art as a matter of design choice to connect Taniguchi’s charging FETS Q1 and Q2 in series to the negative battery terminal (i.e. first terminal).
As such, charging FETS Q1 and Q2 placed on the negative terminal of battery 14 wherein the charging current passes through the drain (as seen in Taniguchi) will render Q1 having a drain terminal connected to a first terminal of the battery and Q2 having a drain terminal connected to a source terminal of the Q1.
Taniguchi does not disclose/teach measuring a voltage by changing conduction patterns in which a conduction state and a non-conduction state of the at least two transistors are switched; and determining whether at least one of the at least two transistors is abnormal based on a change in the voltage measured in the measurement step nor teaches determining whether the first transistor is abnormal based on a change in a first voltage between a second terminal of the battery and the source terminal of the first transistor;  determining whether the second transistor is abnormal based on a change in a second voltage between the second terminal of the battery and a source terminal of the second transistor nor teaches determining whether the second transistor is abnormal based on the change in the second voltage, when determining that the battery is not on charge.
Regarding measuring a voltage by changing conduction patterns in which a conduction state and a non-conduction state of the at least two transistors are switched; and determining whether at least one of the at least two transistors is abnormal based on a change in the voltage measured in the measurement step (Based on Fig. 3-4, 6 S203 (e.g. V1b-V1c)  and  S210 (e.g. V2a-V2b) and [0110]-[0111], Examiner interprets “a change in the voltage measured in the measurement step” as the forward voltage (i.e. Vf) of the first and second transistors).
Shiraishi teaches measuring a voltage by changing conduction patterns in which a conduction state and a non-conduction state of the at least two transistors are switched (Fig. 3 S17-S18 where it is determined whether charge FET 31 is abnormal based on ∆V1. ∆V1 is the difference between VON1 (e.g. FET31,32 both ON (Fig. 3 S12 [0034] ) and VOFF1 (e.g. FET 31 is OFF, FET 32 is ON (Fig. 3 S14 [0037]).  As such ∆V1 is the forward voltage across the charge FET 31 when charge FET 31 changes conduction patterns); and determining whether at least one of the at least two transistors is abnormal based on a change in the voltage measured in the measurement step (Fig. 3 S17-S18 where it is determined whether that the charge FET 31 is abnormal based on ∆V1)
Although Shiraishi teaches determining whether a first charge transistor is abnormal based on a change of measured voltage, Shiraishi does not teach determining whether a second charge transistor is abnormal based on a change of measured voltage as described above. However it would be obvious to one of ordinary skill in the art to apply the teachings of Shiraishi to both of Taniguchi’s charge transistors as it is a duplication of parts.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the method of Taniguchi’s to include measuring a voltage by changing conduction patterns in which a conduction state and a non-conduction state of the at least two transistors are switched; and determining whether at least one of the at least two transistors is abnormal based on a change in the voltage measured in the measurement step, as taught by Shiraishi in order to measure abnormality without integrating  current sensor in the charging path, thereby reducing the risk of heat dissipation from the current sensor.
Regarding determining whether the first transistor is abnormal based on a change in a first voltage between a second terminal of the battery and the source terminal of the first transistor; determining whether the second transistor is abnormal based on a change in a second voltage between the second terminal of the battery and a source terminal of the second transistor (Based on Fig. 3-4, 6 S203 (e.g. V1b-V1c)  and  S210 (e.g. V2a-V2b) and [0110]-[0111], Examiner interprets “a change in a first voltage between a second terminal of the battery and the source .
Shiraishi teaches determining whether the first transistor is abnormal based on a change in a first voltage between a second terminal of the battery and the source terminal of the first transistor (Fig. 3 in S17-S18 where it is determined whether the charge FET 31 has a “turn-off problem”  (i.e. “abnormality”)  based on ∆V1. ∆V1 is the difference between VON1 (e.g. FET31,32 both ON (Fig. 3 S12 [0034] ) and VOFF1 (e.g. FET 31 is OFF, FET 32 is ON (Fig. 3 S14 [0037]).  As such ∆V1 is the forward voltage across the charge FET 31 when charge FET 31 changes conduction patterns. 
Although Shiraishi teaches determining whether a first charge transistor is abnormal based on a change in a first voltage as described above, Shiraishi does not teach determining whether a second charge transistor is abnormal based on a change a change in second voltage. However it would be obvious to one of ordinary skill in the art to apply the teachings of Shiraishi to both of Taniguchi’s charge transistors as it is a duplication of parts.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the Taniguchi’s control circuit to be configured to determine whether the first transistor is abnormal based on a change in a first voltage between a second terminal of the battery and the source terminal of the first transistor, and determine whether the second transistor is abnormal based on a change in a second voltage between the second terminal of the battery and a source terminal of the second transistor, as taught by Shiraishi in order to measure abnormality 

Regarding determining whether the second transistor is abnormal based on the change in the second voltage, when determining that the battery is not on charge, Shiraishi teaches determining whether the second transistor is abnormal based on the change in the second voltage (i.e. forward voltage of the transistor), when the control circuit determines that the battery is not charging (Fig. 3 [0032] [0043] The CPU 34A determines whether the secondary battery 2 is in the discharging of charging state (S11). When the CPU determines that the battery is in the discharging state (i.e. S11 “Yes” and therefore not the charging state) the method goes to step S17-18 where it is determined that the charge FET is either normal or abnormal by the use of ∆V1 (i.e. forward voltage across the charge FET 31)).
It would have been obvious to a person of ordinary skill in the art to modify the method of Taniguchi’s to include determining whether the second transistor is abnormal based on the change in the second voltage, when determining that the battery is not on charge as taught by Shiraishi in order to measure abnormality without integrating  current sensor in the charging path, thereby reducing the risk of heat dissipation from the current sensor.
Taniguchi does not disclose a non-transitory computer readable storage medium that stores computer-readable program instructions, ([0019] and Fig. 1 CPU 34A and 34B) when executed by a computer of a battery control device to cause the computer to perform the method steps of Taniguchi in view of Shiraishi above. 
,  Shiraishi teaches a non-transitory computer readable storage medium that stores computer-readable program instructions, ([0019] and Fig. 1 CPU 34A and 34B) when executed by a computer of a battery control device to cause the computer to perform battery control method  of Shiraishi ([0019])
Therefore it would be obvious to one of ordinary skill in the art to modify the abnormality detection method of Taniguchi to include a non-transitory computer readable storage medium that stores computer-readable program instructions, when executed by a computer of a battery control device to cause the computer to perform the method steps of Taniguchi in view of Shiraishi above in order to measure abnormality without integrating  current sensor in the charging path, thereby reducing the risk of heat dissipation from the current sensor.

Conclusion and related art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MAEKAWA JP 2010140785 is cited for detecting abnormality baes on a measured voltage measured at a terminal of a battery and a charge/discharge FET. But does not measure a change in said voltage. 
Hamaguchi et al (US US 20070188141) detecting abnormality of a FET using a current sensor. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859